~   -Ad 2f3'B(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                     (For Offenses Committed On or After November I, 1987)



                      Nelson Edgardo Pineda-Lopez                                CaseNumber: 3:19-mj-21655

                                                                                 Lupe C Rodriguez
                                                                                 Defendant's Attorney


    REGISTRATION NO. 84719298
    THE DEFENDANT:
     121 pleaded guilty to count(s) I of Complaint
                                               ----~~-------------------------------------
     0 was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                          Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                I

     0 The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
     0 Count(s)                                                 dismissed on the motion of the United States.
                       -----------------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                    ~ TIME SERVED                             0 _ _ _ _ _ _ _ _ _ days

     I2SI    Assessment: $10 WAIVED I2SI Fine: WAIVED
      I2SI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the     defendant's possession at the time of arrest upon their deportation or removal.
     0       Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, April 18,2019
                                                                               Date oflmposition of Sentence


    Received         -~~
                  DiJ8t1
                                                                               :Micliae(]. Seng
                                                                               HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                      3:19-mj-21655
